DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-34 are pending. Claims 2-7, 15-16, 21-28 and 31-34 are withdrawn from further consideration. Therefore, Claims 1, 8-14, 17-20 and 29-30 are presented for examination.

Election/Restrictions
Applicant's election with traverse of Group I (drawn to a method for treating an animal for CF), and the patient having CF as the specific patient population being treated and saracatinib composition as the specific one or more compositions administered to the patient in the reply filed on 7/23/2021 is acknowledged.  The traversal is on the ground(s) that the common technical feature is a special technical feature because the Office has not established that the common technical feature is not Applicant’s contribution over the prior art.  This is not found persuasive because the common technical feature is a composition containing saracatinib and this feature is explicitly described in Baselga et al.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-7, 15-16, 21-28 and 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/23/2021.
Claims 1, 8-14, 17-20 and 29-30 are presented for examination.

Priority
This application claims the benefit of U.S. Provisional Application No. 62/509,961, filed May 23, 2017.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 5/1/2020 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 state that the amount of saracatinib in the composition is no more than 3 or 2 mg/kg. However, it is not clear what the “kg” amount is in reference to, whether it is the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Claims 1, 8, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trzcinska-Daneluti et al. (5/1/2020 IDS).

Claimed invention
	The claimed invention is drawn to treating cystic fibrosis (CF) in a patient comprising administering a composition comprising saracatinib.

	Prior art
Trzcinska-Daneluti discloses expedited treatment for CF patients by administering known kinase inhibitors that rescue ΔF508-CFTR. See abstract. Saracatinib (AZD0530) is an example of a kinase inhibitor – in clinical trials for other diseases – that can rescue ΔF508-CFTR. See paragraph bridging pages 751 and 753; see also Figures 2, 4, 6 and table at p. 749. Trzcinska-Daneluti states “our identification of the kinase inhibitors that rescue ΔF508-CFTR, which are already in clinical trials for other diseases, can accelerate use of these compounds for the treatment of CF patients, most of whom carry the ΔF508 mutation.” See p. 753, first column.
While Trzcinska-Daneluti discloses saracatinib as an agent that rescues ΔF508-CFTR and suggest that agents that rescue ΔF508-CFTR may be expedited to treatment of CF patients, Trzcinska-Daneluti lists saracatinib amongst other ΔF508-CFTR rescuing agents and does not expressly treat a patient with CF comprising administering saracatinib.

However, there is a clear suggestion by Trzcinska-Daneluti that CF patients be treated with agents that rescue ΔF508-CFTR and that are already being used in clinical trials for other diseases, such as saracatinib.  Therefore, one of ordinary skill in the art would have found it prima facie obvious to treat a CF patient with saracatinib. The skilled artisan would have understood, as suggested by Trzcinska-Daneluti, that saracatinib is a suitable agent that can be used for treating CF patients by rescuing ΔF508-CFTR in said patient. 

Regarding Claim 8, the claimed concentration ranging from about 0.0001-99% is extremely broad such that it would reasonably encompass the teachings of Trzcinska-Daneluti to treat CF patients with a ΔF508-CFTR rescuing agent.

Regarding Claim 17, Trzcinska-Daneluti is concerned with treating humans. One of ordinary skill in the art would have understood that the agents are useful in humans given that the drugs are in clinical trials.

Regarding Claims 18-20, Trzcinska-Daneluti suggests treating CF in patients with ΔF508-CFTR mutation, given that the agents function is to rescue ΔF508-CFTR.


B.	Claims 1, 8-14, 17-20 and 29-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Trzcinska-Daneluti et al. (5/1/2020 IDS), as applied to Claim 1, 8, and 17-20 above, in view of Strittmatter (US 20140371233 A1).
Note: Strittmatter is added to address the dose amount limitations and administration formulations.

Claimed invention
Claims 9, 10 and 29-30 require dose limitations of no more than 3.0, 2.0, 2.5 and 1.5 mg/kg human body weight, respectively.
Claims 11-14 require a formulary such as a pharmaceutical composition and can be administered intranasally, orally or in the form of inhaler administration. 

Prior art
The disclosure for Trzcinska-Daneluti is outlined above. Trzcinska-Daneluti, however, does not expressly teach the dose amount of the formulation of saracatinib. Strittmatter teaches pharmaceutical compositions containing effective amounts of saracatinib. See 0011. Saracatinib can be administered in effective amounts via several routes including nasally, by inhalation, orally, pleurally, etc. See 0027. Effective amounts include amounts of about 50 mg. See 0030; see also 0029, 0031-0035. For an average sized adult of 70 kg, that is, about 0.71 mg/kg body weight. One of ordinary skill in the art would have found it obvious to administered saracatinib in the method for treating CF patients suggested by Trzcinska-Daneluti in therapeutic amounts and formularies known for saracatinib as disclosed by Strittmatter. The artisan would have reasonably understood that therapeutic amounts of saracatinib may be provided at a dose of 50 mg and may be suitably provided in a multitude of routes including inhale administration.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.    

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/            Examiner, Art Unit 1629          

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629